Lewis, P.,
delivered the opinion of the court.
After stating the case, the learned president proceeded:
The circuit court, by its decree, recognized the validity of the sale of the land under the decree of the county court, and its *576subsequent acquisition by Hatcher; and of that decree the appellees are not here complaining. The appellants insist that it is erroneous on the ground, mainly, of the lapse of .time and the laches of the appellees.
Upon this subject the law is well settled. It is an inherent doctrine of courts of equity to refuse relief where there has been gross laches in prosecuting rights, or long and unreasonable acquiescence in .the assertion of adverse rights. And the principle, founded as it is, upon considerations of natural justice and public policy, is always firmly enforced, especially in cases involving transactions to which immediate parties are dead.
In Harrison and others v. Gibson and others, 23 Gratt. 212, the court, speaking through Staples, J., and following its previous rulings in similar cases and that of Lord Camden in the leading case of Smith v. Clay, 3 Bro. C. C., 639, note, said: “It is a familiar doctrine of courts of equity that nothing can call forth these courts into activity but conscience, good faith, and reasonable diligence. Where these are wanting, the court is passive and does nothing. I shall not undertake to review the cases, or to discuss the principles hearing upon this point. The whole subject has been repeatedly considered by this court, and the law well settled. The cases do not fix any period as limiting the demand for an account. If, from the delay which has taken place, it is manifest that no correct account can be rendered, that any conclusion to which the court can arrive must at best be conjectural, and that the original transactions have become so obscured by time and the loss of evidence and the death of parties, as to render it difficult to do justice, the court will not relieve the plaintiff. If, under the circumstances of the case, it is too late to ascertain the merits of the controversy, thev court will not interfere, whatever may have been the original justice of the claim.” Accordingly, it was held that although the time which had elapsed might not of itself constitute a statutory bar to the claim asserted in that case, yet that the neglect of the parties for.fourteen years to prosecute their suit, when *577considered with other circumstances in the case, justified the dismissal of the plaintiff’s hill.
In Carr’s adm’rs and others v. Chapman’s legatees, 5 Leigh, 116, the authorities were elaborately reviewed, and the same principles declared. See also Stamper’s adm’r v. Garnett and others, 31 Gratt. 550 ; 1 Barton’s Ch’y Practice, 90, and cases cited.
Applying these principles a few words are sufficient to dispose of the present case. There is nothing in the record to show fraud on the part of Hatcher or any one of his co-executors, or to reasonably explain the long delay of the appellees in asserting their rights. The action of ejectment was not begun until after the lapse of nearly twenty-five years after the sale of the land under the decree of the county court, and after it had passed into Hatcher’s possession. The record does not disclose the exact ages of the residuary devisees, hut it is fairly deducible therefrom that the youngest became of age, if not before, soon after, the commencement of the war, or at least fifteen years before the action was brought. Meanwhile, Hatcher, the active executor, who survived his co-executors, had died, in consequence of which, and by reason of the lapse of time and the probable loss of papers, a settlement of the executorial accounts had become impossible. At the time the action was brought, the papers and vouchers which had been delivered to commissioner Burfoot were supposed to have been all destroyed. But afterwards, and after testimony had been taken in the present suit, certain receipts were found among other papers which had previously been taken from a mass of scattered papers in the office formerly occupied by the commissioner. These receipts showed payments by the executors to certain of the residuary devisees, and of larger sums than were admitted by them before the receipts were produced. Indeed, it is insisted by the appellants, that taken in connection' with the other testimony and the circumstances of the case, they show payment in full of the claims of the appellees. It is clear that a part at least of the purchase *578money for the land was required to pay the debts of the estate. The bill filed in 1852, alleged that not a small part of it would be so required; but how much, and therefore how much was left for distribution among the devisees, cannot now he ascertained. The appellees lay much stress upon, certain recitals in the deed of Hatcher, as the surviving executor of John Howlett, to his son, Thomas Hatcher, for a portion of the land sold the latter. That sale was made in 1855, and the deed was executed in 1869. It recites, among other things, that the purchase money for the land had not been paid when the sale of a part of it was made to Thomas Hatcher. But that may all he true, and yet it does not affect the merits of the case; for that was before the payments were made to the devisees which are shown by the recovered receipts and other testimony to have been made by the executors.
It is certain, that after those payments'were made, no claim was asserted by the devisees in the lifetime of the surviving executor, either to the land or to any part of its proceeds. E. J. Howlett, one of the devisees, was a judgment creditor of Benjamin Hatcher, and as such proved and collected his debt in full in the proceedings in bankruptcy. But he then asserted' no claim as residuary devisee to the land surrendered by Hatcher, or demand against him for any liability growing out of his transactions as executor. The land was sold by the assignee as a part of Hatcher’s estate, and presumably with the knowledge of the appellees, and certainly without objection or protest on their part. They silently stood by and saw improvements put upon it by the purchasers, asserting no adverse claim till after Hatcher’s death, when it had become impossible to settle necessary accounts and to do justice between the parties. They have thus slept upon their rights, if they have any, and are not entitled to the interference of a court of equity. It is true they are the defendants in this suit, hut substantially they are plaintiffs, seeking, as in their action of ejectment they sought, to disturb a state of things in which, without sufficient explanation, they have long acquiesced. It is now too late for them to do so with*579out manifest injustice to the appellants and a disregard of the established principles by which in such cases courts of equity are always governed.
The decree of the court below, must, therefore, he reversed, and a decree entered releasing the judgment confessed by the appellants in the action of ejectment, and perpetuating the injunction restraining the further prosecution of that action.
The decree is as follows:
This cause, which is pending in this court at its place of session, at Richmond, having been fully argued hut not determined at said place of session, this day came again the parties by their counsel, and the court having maturely considered the transcript of the record of the decree aforesaid and the argument of counsel, is of opinion, for reasons stated in writing and filed with the record, that the said decree is erroneous; therefore it is decreed and ordered that the said decree he reversed and annulled, and that the appellants recover against the appellees their costs by them expended in the prosecution of their appeal here. And this court now proceeding to render such decree as the said circuit court ought to have rendered, it is decreed and ordered that the judgment confessed by the appellants in the action of ejectment, in the proceedings mentioned, be, and the same is hereby, released and set aside; and it is further decreed and ordered, that the injunction awarded by the said circuit court restraining the appellees, their agents or attorneys from the further prosecution of the aforesaid action of ejectment he, and the same is hereby, made perpetual. Which is ordered to be certified to the said circuit court of Chesterfield county. And it is further ordered, that this decree he entered on the order hook here, and forthwith certified to the clerk of this court, at Richmond, to he entered on his order hook there.
Decree reversed.